Title: From Thomas Jefferson to Martha Jefferson Randolph, 13 July 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia July 13. 1792.

Yours of the 2d came yesterday. I wrote to Mr. Randolph two days ago, but by a bungle of the servant it did not get to the post office in time, so I suppose that and this will get to hand together, and both probably only the evening before I shall reach Monticello. Still should my former one desiring horses, have missed, this will be in time for them to meet me on the road, and relieve mine in the last and worst part of it.
I set out this afternoon, and can pretty certainly be with you early on Sunday Sennight. My affections to Mr. Randolph. Adieu my dear.

Th: Jefferson

